                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION

EARL JACKSON                                                                     PLAINTIFF
Reg. #23375-045

v.                             CASE NO: 2:18CV00151-JM

ROBERT TANSY, et al.                                                         DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 15th day of July, 2019.


                                                  ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
